Title: From George Washington to Captain Caleb Gibbs, 1 May 1777
From: Washington, George
To: Gibbs, Caleb



Dear Gibbs,
Morris Town May [1] 1777.

A Letter from Mr Fitzgerald, written to you a few days ago, would inform you that we have no longer any expectation of the Person recommended by Doctr Cochran as a Steward; and, that it was necessary for you to exert yourself in obtaining one. If you could get a Man who

had been employed in that capacity, or as a Butler in a Gentlemans Family & who could be well recommended & by such as may be depended upon for his honesty—Sobriety—& care, he would answer the purpose much better than a mere greenhorn; who in the first place would be ignorant of his duty, & in the next (which would be a consequence of the other) be diffident, & suffer himself to be imposed upon by our Servents; who stand so much in need of being checked for their extravagance, and roguery, in making away with Liquors, & other Articles laid in for the use of the Family.
I dare say you are better acquainted with our Wants than I am, but I shall mention two, which seem to be pretty severely felt at present—namely, Loaf Sugar and Tea. If I was to add Wine, I believe I should not much err. and whilst you are in the humour of getting, I wish you would procure for me two pr of Brown thread Stockings for Boots.
What did you pay Mrs Thompson a Month, and where is she? Mrs Washington wishes I had mention’d my Intentions of parting with the old Woman, before her, as she is much in want of a Housekeeper—How do you think she would suit? as her conduct from the beginning has been more under your immediate Inspection, & notice, than any ⟨mutilated⟩ of the Family, you can ans⟨wer mutilated⟩ question with more precission and certainty than any of them & Mrs Washington would be glad of your opinion of the matter.
I had like to have forgot one thing wanted, and that is, cloth to make my Servant Will, as also the Hostler, Cloaths—get Russia Drill enough, if you can, to make each of them two Waistcoats, and two pair of Breeches—the Coats may be made of a light colourd cloth of any kind, lined with red Shalloon—a bit of red Cloth for capes, or Collars to them. Buttons & every kind of trimming must be sent, as nothing of the kind is to be had here, where it is necessary the Cloaths must ⟨be⟩ made on Acct of their Measu⟨mutilated⟩.
If your health admits of it, I could wish you to return as soon as you can execute the several matters and things requird of you, as I am now calling in Men to form a Guard of, and your presence I believe pretty much wanted in other respects. I am Dr Sir Yr Affecte

Go: Washington

